925 F.2d 1465
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles SIMMONS, Petitioner-Appellant,v.ATTERSON, Lt., McCullough, Lt., Respondents-Appellees.
No. 90-6257.
United States Court of Appeals, Sixth Circuit.
Feb. 20, 1991.

1
Before DAVID A. NELSON and SUHRHEINRICH, Circuit Judges, and HACKETT, District Judge.*

ORDER

2
This pro se federal prisoner appeals the district court's judgment dismissing his civil rights complaint filed under the authority of Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971).  He includes in his brief a request for the appointment of counsel.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking monetary relief, Charles Simmons maintained that defendants, corrections officials at the Federal Corrections Institution at Memphis, Tennessee, solicited false information from other inmates and filed false charges against plaintiff in violation of his constitutional rights.  He alleged that the charges arose when another inmate falsely reported plaintiff's involvement in a drug scheme when plaintiff refused to participate in a scheme to bring drugs into the prison.


4
Upon review, we conclude that the complaint was properly dismissed.  It appears beyond doubt that Simmons can prove no set of facts that would entitle him to the relief he seeks.    See Meador v. Cabinet for Human Resources, 902 F.2d 474, 475 (6th Cir.), cert. denied, 111 S.Ct. 182 (1990).


5
Accordingly, the request for appointment of counsel is denied and the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Barbara K. Hackett, U.S. District Judge for the Eastern District of Michigan, sitting by designation